 In the Matter of UNITED STATES GYPSUM COMPANY, EMPLOYERandUNITED CEMENT, LIME AND GYPSUM WORKERS LOCAL UNION NO.122, A. F. OF L., PETITIONERCase No. 20-RC-191SUPPLEMENTAL DECISIONANDCERTIFICATIONJanuary 17, 1949On November 22 and 23, 1948,pursuant to the Board's Decision andDirection of Election of October 28, 1948, an election by secret ballotwas conducted among the employees in the unit set forth in the De-cision.A Tally of Ballots shows that, of 55 eligible voters, 54 castvotes, and that 44 votes were cast for the Petitioner and 6 votes werecast for no union.Four ballots were challenged.By letter of November 26, 1948, addressed to the Regional Director,the Employer objected to the conduct of the election on the groundthat an officer of the Petitioner was permitted to act as an observer atthe election over the protest of the Employer, thus interfering with thefreedom of choice of those voting.However, the Regional Director,in his Report on Objections dated December 7, 1948, found that thisobservor,William Hart, the secretary-treasurer of the Petitioner,was an eligible voter who cast his ballot without challenge,and that heengaged in no overt acts during the conduct of the election calculatedto interfere with the exercise of the employees'rights in an atmospherefree of restraint or coercion.He recommended that the Board over-rule the objections.Exceptions to the Report were filed by the Employer. In its excep-tions, the Employer refers to the fact that it objected to Hart's serv-ing as an observer before the election was conducted,and that its ownobserver qualified his certification of the Tally of Ballots by including aprotest against Hart's presence at the ballot place.The Employerdoes not assert that Hart engaged in electioneering or any other im-proper conduct; it only argues that union officers,like supervisory offi-81 N. L.R. B., No. 29.197 198DECISIONSOF NATIONALLABOR RELATIONS BOARDcia]s of employers,' should be prevented from acting as observersat Board elections on the theory that a union officer's mere presenceat the polling place militates against the employees' exercise of com-plete freedom of choice.We do not agree. A fellow employee of theeligible voters does not possess the disciplinary power of a supervisor,or the ability to intimidate employees, merely because he holds officein the union that is seeking to be elected as the employees' bargainingrepresentative.We find that the Employer's objections and exceptions do notraise substantial or material issues with respect to the conduct orresults of the election in this case.We hereby overrule the objections.As the Petitioner has won the election, we shall certify it as the collec-tive bargaining representative of the employees in the appropriateunit.CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIED that United Cement, Lime and Gypsum Work-ers Local Union No. 122, A. F. of L., has been designated and selectedby a majority of the employees of the United States Gypsum Com-pany, Gerlach, Nevada, in the unit found to be appropriate in para-graph 4 of our Decision and Direction of Election herein, as their rep-resentative for the purposes of collective bargaining, and pursuantto Section 9 (a) of the Act, as amended, the said organization is theexclusive representative of all such employees for the purposes ofcollective bargaining with respect to rates of pay, wages, hours ofemployment, and other conditions of employment.MEMBERS HOUSTON and GR \Y took no part in the consideration of theabove Supplemental Decision and Certification.I SeeMatter of Paragow Rubber Co , 7 NL R. B 965;Matter of Harry Manaster&Bro., 61N. L. R B. 1373;out c,,mpareMatter of Federal-Mogul Corporation,73 N. L R. B.339, 366